VICKERY, J.
Upon an examination of the charge of the court one will see that the court did discrim- ' inate and limit the jury’s deliberation to the injury that occurred for which the present application was made, namely, the hernia and abdominal trouble. It is urged in argument that the petition set forth a lot of things relating to the first injury. If that is so, there should have been a motion to strike these things as being improper from the petition, but no motion of that kind was made, and the whole matter had to be threshed out by the court in the best manner that he could, under the circumstances, and we think that the court did eliminate all the matters that were not germane to the issue that was then before the jury. If the Industrial Commission had desired to have the attention of the jury more directly drawn to the injury for which the last complaint was filed, it seems to us that it would have been the duty of the lawyer to frame a charge which would limit the inquiry more particularly to that matter. We think, however, that the court fairly well took care of this, and after everything is said and done, the real question before this court is whether or not there was sufficient evidence upon which the jury might base a verdict for the injuries claimed.
There is some evidence in this record, and it will suffice to say that it was a question for the jury, and the jury having determined in favor of the plaintiff below, we cannot say that it is so manifestly against the weight of the evidence that it would warrant a reviewing court in reversing the case, nor does it appear but that, in spite of the commingling of the injury to the face, and the hernia and abdominal trouble set forth in the last complaint, the evidence showed that from the hernia and the abdominal trouble the plaintiff was totally incapacitated from pursuing his work for the full period for which he recovered, and there was no dispute as to the amount he would be entitled to recover. So eliminating any injuries to the face entirely, there is sufficient evidence in the record to warrant the verdict returned for the complaint made for the injury resulting in the hernia and the abdominal difficulty, and the mere fact that it happened at the same time that the injury to the face happened does not, in our judgment, make any difference.
Having gone over the entire record, we can see no reason for disturbing the verdict and the judgment 'thereon, and it will, therefore, be affirmed.
(Sullivan, PJ., and Levine, J., concur.)